Citation Nr: 0718798	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-00 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for Pott's disease of 
the cervical spine, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a compensable rating for surgical scarring 
of the rib and back.

3.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 1961 to May 
1965.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Philippines, which denied the benefits sought on 
appeal.

The issues of entitlement to a compensable rating for 
scarring and entitlement to a total rating are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has Pott's disease of the spine without cord 
involvement.  He experiences abnormal mobility and is 
required to wear a neck brace.


CONCLUSION OF LAW

Criteria for a 60 percent rating for Pott's disease of the 
cervical spine have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5285 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2003 and April 2004, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claim of entitlement to an 
increased rating for a spine disability, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as in now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided.  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic claim for an increased rating and the 
RO will have an opportunity to fully advise the veteran of 
his rights and responsibilities under the VCAA with respect 
to downstream issues that may arise as a result of the grant 
of benefits in this decision.  Accordingly, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA with respect to the 
underlying claim that is granted in this decision.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  As such, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of disabilities, and by affording 
him the opportunity to give testimony before an RO hearing 
officer and/or the Board even though he elected not to do so.  
It appears that all known and available records relevant to 
the issue here addressed on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  Accordingly, the Board 
now turns to the merits of the veteran's claim.

The veteran asserts that his spine disorder is more severe 
than rated.  He specifically contends that his ability to 
sit, stand and walk are limited by pain and stiffness 
predominantly in his neck.  The veteran must use a cane to 
ambulate and is required to wear a neck brace.  He avers that 
his spine disability hinders him from working, but does not 
cause him to be bedridden.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

At the time the veteran requested that his rating be 
increased in August 2003, his back disability was rated based 
on limitation of motion under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  Under this diagnostic code, a 40 percent rating 
was assigned for severe limitation of motion in the lumbar 
spine.  That was the highest rating available based on 
limitation of motion outside of ankylosis.  A 50 percent 
rating for unfavorable ankylosis of the lumbar spine was 
available under Diagnostic Code 5289.  The highest rating for 
assignment for unfavorable ankylosis of the cervical spine 
was 40 percent under Diagnostic Code 5287.

In an October 2003 rating decision, the RO assigned a 40 
percent rating for the veteran's spine disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5285, based on the finding 
of severe limitation of motion.  Under this diagnostic code, 
a 60 percent rating may be assigned if there is evidence of 
residuals of a fractured vertebra without cord involvement 
and abnormal mobility requiring the use of a neck brace.  A 
100 percent rating may be assigned when there is evidence of 
cord involvement if the individual is bedridden or requires 
long leg braces.

During the course of this appeal, effective September 26, 
2003, all rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a were amended.  
See 68 Fed. Reg. 51. 454 (August 27, 2003) codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).  The 
amendment changed the diagnostic code numbers used for all 
spine disabilities and instituted the use of a general rating 
formula for diseases and injuries of the spine for the new 
Diagnostic Codes 5235 to 5243.

Pertinent portions of the general rating formula are as 
follows: 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease:

Unfavorable ankylosis of the entire spine 
.....................100

Unfavorable ankylosis of the entire 
thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical 
spine; or
forward flexion of the thoracolumbar spine 30 
degrees or 
less; or favorable ankylosis of the entire 
thoracolumbar
spine..................................................................40


The Board notes that 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain and stiffness have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The Board points out that VA's General Counsel has held that, 
where a law or regulation changes during the pendency of a 
claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, however, the retroactive 
reach of the new regulation under 38 U.S.C.A. § 5110(g) can 
be no earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000); See also 38 C.F.R. 
§ 3.114.  

The Board acknowledges that the RO did not consider the old 
regulations in its most recent denial of a rating higher than 
40 percent for the veteran's spine disability and it did not 
advise the veteran of the rating criteria in effect at the 
time he made his request for an increase when it issued its 
Statement of the Case in January 2005.  In such a situation, 
the Board must consider whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the veteran has been prejudiced thereby.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Considering 
that the veteran has made consistent arguments throughout the 
course of his appeal and the favorable nature of this 
decision, the Board finds that the veteran will not be 
prejudiced by a decision on the merits at this time.

Following a complete review of the record evidence, the Board 
finds that the rating criteria in effect at the time of the 
veteran's claim are more favorable to him than the updated 
regulations.  Specifically, the veteran is not entitled to a 
rating higher than 40 percent under current rating criteria 
as there is no evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  As such, the Board's decision 
from here forward will be limited to the regulations in 
effect upon the receipt of the veteran's claim.

The evidence shows that the veteran has severely limited 
motion in his cervical and thoracolumbar spine which causes 
abnormal mobility.  He uses as a cane and is required to wear 
a neck brace.  He does not wear leg braces nor is he confined 
to his bed as a result of his spine disability.  The veteran 
is able to attend to his personal hygiene and feed himself 
without the assistance of others.

The veteran underwent VA examination in September 2003 and 
was able to flex his cervical spine from 0 to 10 degrees and 
extend it from 0 to 5 degrees.  The examiner opined that 
flexion would be limited to 5 degrees and extension 
completely limited during periods of flare-ups which were 
reported to occur about fifteen minutes daily.  The veteran 
related that he was not confined to his bed during periods of 
flare-ups or any other time.  There were no signs of active 
infection or neurologic deficits.  The examiner noted that 
the veteran was mostly sedentary and opined that his mobility 
and rotary motion were markedly affected by his spine 
disability.

Upon VA examination in May 2004, the veteran was found to 
have favorable ankylosis of the cervical spine as well as 
tenderness, weakness and spasm.  There were no incapacitating 
symptom episodes reported.  The examiner again reported that 
the veteran wore a cervical collar and had difficulty 
ambulating.  The diagnoses were Pott's disease with atlanto-
occipital ankylosis and degenerative disc disease of the 
cervical, thoracic and lumbar spine.

Based on the evidence as outlined above, the Board finds that 
the veteran meets criteria for a 60 percent rating under 
Diagnostic Code 5285 as he has the residuals of Pott's 
disease manifest in difficulty ambulating and limited 
cervical motion with the need for a cervical collar.  
Criteria for a 100 percent rating are not met as there is no 
suggestion that the veteran is bedridden and he is not 
required to wear leg braces.  Accordingly, a 60 percent 
rating for Pott's disease of the cervical spine is granted.  
A discussion of a higher rating based on extra-schedular 
consideration is discussed below in the remand portion of 
this decision.


ORDER

A 60 percent rating for Pott's disease of the cervical spine 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran requests a compensable rating for tender scarring 
associated with his back surgeries.  His representative 
argued in its April 2007 Appellant's Brief that the VA scar 
examination was inadequate because it had insufficient 
detail.  Following a review of the medical evidence, the 
Board agrees that the examination reports of record are 
insufficient upon which to render a decision.  As such, this 
claim must be remanded pursuant to 38 C.F.R. § 3.159(c)(4) in 
order for a more specific report to be issued.  Specifically, 
the report must address rating criteria found at 38 C.F.R. 
§ 4.118 regarding the area covered by scarring in square 
inches as well as the veteran's contention that the scarring 
is tender with sideways motion.

As for the veteran's claim of entitlement to a total rating, 
the Board points out that the veteran now has one disability 
rated as 60 percent disabling.  As such, he meets the 
schedular criteria for consideration of assignment of a total 
rating based on individual unemployability under 38 C.F.R. 
§ 4.16(a).  Consequently, his claim hinges on a finding of an 
inability to secure or follow a substantially gainful 
occupation as a result of his service-connected disability.  
Unfortunately, the medical evidence is a bit contradictory in 
that a VA examiner opined that the veteran experienced only 
moderate impact on his ability to work as a consequence of 
his spine disability based on findings of marked limitation 
of motion of the cervical spine, marked limitation of rotary 
movements and an inability to ambulate comfortably yet the 
examiner went on to say that prolonged sitting aggravated the 
cervical spine disability.  Therefore, in an effort to ensure 
that this claim is given appropriate consideration, the Board 
finds that a remand is necessary for additional examination 
and medical opinion as to the impact of the veteran's 
service-connected spine disability on his ability to work.

Upon remand, notice of the veteran's rights and 
responsibilities under the VCAA with respect to the five 
elements of a service-connection claim must be provided as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Therefore, the appeal is REMANDED for the following action:

1.  Provide VCAA notice compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Schedule an examination of the 
veteran to determine the nature and 
severity of all scarring associated with 
his spine surgeries.  The examiner should 
report, in detail, the veteran's 
complaints related to the scarring and 
the findings of surface area covered in 
square inches.  The examiner should 
review the pertinent medical evidence and 
render an opinion as to what, if any, 
functional impairment is experienced as a 
result of scarring.  All opinions 
expressed must be supported by complete 
rationale.

3.  Schedule an examination of the 
veteran to determine the impact of his 
spine disability and scarring of the ribs 
and back on his ability to secure or 
follow a substantially gainful 
occupation.  The examiner should review 
the claims folder and report all 
limitations caused by service-connected 
disability.  The examiner should 
specifically outline the veteran's 
limitation with respect to standing, 
sitting and performing work activities on 
a regular basis.  The examiner should 
then render an opinion as to whether the 
veteran's service-connected disabilities 
hinder him from securing or following a 
substantially gainful occupation.  All 
opinions rendered must be supported by 
complete rationale.

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


